United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
                      UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit                               August 17, 2007

                                   Summary Calendar                         Charles R. Fulbruge III
                                     No. 07-10396                                   Clerk

                                  LINDA K. GALUSHA,

                                                           Plaintiff-Appellant,

                                          VERSUS

        MICHAEL J. ASTRUE, Commissioner of Social Security,

                                                               Defendant-Appellee.


             Appeal from the United States District Court
                  for the Northern District of Texas
                                    (1:05-CV-51)


Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

      Appellant      Linda    K.    Galusha      (“Galusha”)    appeals        from   the

district court’s judgment affirming the Commissioner of Social

Security’s     decision      to    deny    her   application     for    a    period     of

disability     and    disability      insurance      benefits.     We       affirm    the

judgment of the district court.

      In   1998,     Galusha      filed    an    application    for     a    period     of

disability and disability insurance benefits with the Commissioner

of Social Security (“Commissioner”). Her application was denied.

Galusha subsequently requested a hearing before an Administrative



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Law Judge (“ALJ”). Based on a review of the administrative record,

the ALJ determined that Galusha was not disabled nor entitled to

benefits because    she     did    not   have    a   “severe”    impairment.    On

Galusha’s request for review, the Appeals Council for the Social

Security   Administration      (“Appeals        Council”)   issued       an   order

vacating   the    hearing     decision       and     remanding     for    further

proceedings. On remand, the ALJ conducted a supplemental hearing

and again issued a decision adverse to Galusha, determining that

even though she had “severe” impairments, none of the impairments

were severe enough to meet or equal in severity any impairment in

the Listing of Impairments and further, Galusha retained the

residual functional capacity to perform her past relevant work. On

Galusha’s second request for review, the Appeals Council determined

that there was no basis for changing the ALJ’s decision and denied

Galusha’s request. Thus, the ALJ’s decision became the final

decision of the Commissioner. Galusha appealed this final decision

to the U.S. District Court for the Northern District of Texas. The

district court referred the case to a magistrate judge, who found

that the ALJ’s decision was supported by substantial evidence and

applied the proper legal standards. The district court adopted the

Report and Recommendation of the Magistrate Judge and dismissed

Galusha’s case.

     Galusha argues on appeal that the district court erred in

determining that the ALJ’s decision was based on the proper legal

standard   and   supported    by    substantial      evidence.    According     to

                                         2
Galusha, the ALJ improperly rejected a treating doctor’s opinion

and   did   not   properly   consider   Galusha’s   residual   functional

capacity. Our review is limited to determining whether there is

substantial evidence in the record as a whole to support the

Commissioner’s decision and whether the Commissioner’s decision

comports with relevant legal standards. Jones v. Apfel, 174 F.3d

692, 693 (5th Cir. 1999). Having carefully reviewed the parties’

briefs and the relevant portions of the record, we affirm the

decision of the district court for essentially the reasons stated

in the Magistrate Judge’s Report and Recommendation.

AFFIRMED.




                                    3